DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated August 8, 2022 in response to a non-final office action.  Claims 1-20 have been amended.  Claims 1-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to the drawings to obviate the previous drawing objection in regard to typographical errors.  The previous objection to the drawing is hereby withdrawn.
  Applicant's amendment to claims 5-6, 9, 11-12, 15, and 17-19 to obviate the previous objection to claims 5-6, 9, 11-12, 15, and 17-19.  The previous objection to the said claims is hereby withdrawn.
   Applicant's amendment to the specification to obviate the previous objection in regard to typographical errors.  The previous objection to the specification is hereby withdrawn.
  Applicant's amendment to claims 1, 3, 5, 7-16, and 19-20 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments, with respect to the amended claims, filed August 8, 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claims 1, 7, and 13 (35 USC§ 102): The Applicant argues in substance that, "The machine translation indicates that the power saving mode of Katagiri stops the operation of the base station receiver. Katagiri, ¶ [0013]. The machine translation further states in paragraph [0046] that the operation of receiving unit 112 is stopped by stopping the power supply from the UPS 160 to the receiving unit 112. The same paragraph states that the power consumption of the wireless base station 100 can be reduced by stopping the operation of the receiving unit 112. In describing operation of the base station in paragraph [0060], the machine translation further states that the control unit 140 stops the operation of the receiving unit 112 by stopping the power supply from the UPS 160 to the receiving unit 112.  The machine translation indicates that Katagiri saves power by turning off the receiving unit.
The Katagiri reference turns off the receiving unit 112. In contrast, the RF radio of claim 1 continues operating at a reduced power output.''

Examiner's Response:
The Examiner respectfully disagrees.
Regarding the amended limitations in Claim 1 (similar limitations are in independent claims 7, and 13), Katagiri teaches the claimed limitations as written.
Katagiri indeed teaches that in power saving mode, power from the backup battery (UPS 160) is stopped from being supplied to the reception unit 112.  However, the reception unit 112 is one of several components of the claimed RF radio (equated to Katagiri’s wireless communication unit 110).  Another component of the wireless communication unit 110 is the transmission unit 111:  (Katagiri, Fig. 2 and ¶ [0041]: the radio base station 100 includes a radio communication unit 110 ... The wireless communication unit 110 [i.e., claimed RF radio] is configured by using a radio frequency (RF) circuit ... The wireless communication unit 110 includes a transmission unit 111 for transmitting a downlink radio signal and a reception unit 112 for receiving an uplink radio signal), which is not shut off during power saving mode.  That is, only the reception unit 112 of the wireless communication unit 110 is shut off to reduce input power requirement during the power loss event, when the backup battery is being used: (Katagiri, Fig. 2 and ¶ [0046]: the control unit 140 controls to stop the operation of the reception unit 112 in the base station power saving mode [i.e., to reduce/crop power usage of the base station] ... Specifically, the operation of the receiving unit 112 is stopped by stopping the power supply from the UPS 160 to the receiving unit 112 ... Therefore, by stopping the operation of the receiving unit 112, the power consumption of the radio base station 100 can be significantly reduced).  By the above rationale, Katagiri teaches the amended limitations.  See updated rejection below.
Regarding all other arguments presented by Applicant, the arguments are substantially the same as those that have already been addressed above; and in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-16, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 7-12, it is unclear if the intent is to claim a “computer program product” or a “method”.  For purposes of examination, and based on claims 8-12, the Examiner has interpreted that the “method” is being claimed.

Regarding claims 7 and 13, it is unclear if a “cell” and a “cell site” are used interchangeably.  For purposes of examination, a “cell” and a “cell site” are synonymous.

Regarding claims 7 and 13, the claims recite the limitation “activating the automated workflow ... and base station to operate a radio receiver of the cell site ...” (Emphases added).  It is unclear if the underlined network components are different from those previously recited in the respective claim.  For purposes of examination, the Examiner has interpreted the limitation to read, “activating the automated workflow ... and the base station to operate the radio receiver of the cell site ...” (Emphases added).  

Regarding claims 9 and 15, the claims recite the limitation "the settings of the cell site components based on data communicated from a cell site” (emphasis added).  It is unclear if this “a cell site” is different from the cell site previously recited in the respective independent claim.  For purposes of examination, the Examiner has interpreted the limitation to read, " the settings of the cell site components based on data communicated from the cell site” (emphasis added).  

Regarding claims 8-12 and 14-20, claims 8-12 each depend on independent claim 7, and claims 14-18 each depend on independent claim 13 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katagiri et.al. (Japanese Patent Application Publication, JP2012156724A, hereinafter, “Katagiri”, also in Applicant’s IDS).
Regarding claim 1, Katagiri teaches:
A system (Katagiri: wireless communication system 1. Fig. 1 and ¶ [0032]) for prolonging backup battery power for RF radio operations at a base station (Katagiri: the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power [i.e., backup battery power]. Figs. 1, 2 and ¶ [0037]), comprising: 
a radio controller configured to control routing of power from a backup battery (Katagiri: a power failure occurs … the wireless communication unit 110 [i.e., radio controller] transmits the emergency alarm information. And control to shift to the base station power saving mode ... the control unit 140 determines that a power failure has occurred when the normal power supply unit 150 is switched to the UPS 160 [i.e., backup battery]. Fig. 2 and ¶ [0045]); 
a detection unit for determining whether a source of commercial power has failed (Katagiri: the control unit 140 [i.e., detection unit] determines that a power failure has occurred due to the switching from the normal power supply unit 150 [i.e., source of commercial power] to the UPS 160.  Fig. 2 and ¶ [0045]); 
a control unit comprising an element management system located remotely from the base station (Katagiri: The exchange station 20 [i.e., control unit with element management system] manages a plurality of radio base stations 100 [Per Fig. 1, exchange station 20 is remotely located from the radio base stations 100].  Fig. 1 and ¶ [0034]) to communicate with the radio controller (Katagiri: the radio base station 100 includes a radio communication unit 110.  Fig. 2 and ¶ [0040]), a server (Katagiri: information distribution server 10.  Fig. 1 and ¶ [0034]), and a router (Katagiri: Radio Base Station. Fig. 2 and ¶ [0040]) to change a setting of a required level to reduce the power to a cell (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]); 
a feedback mechanism to crop an input power to a RF radio in response to a loss of power (Katagiri: The wireless communication unit 110 [i.e., RF radio] is configured by using a radio frequency (RF) circuit ... The wireless communication unit 110 includes a transmission unit 111 for transmitting a downlink radio signal and a reception unit 112 for receiving an uplink radio signal ... the control unit 140 controls to stop the operation [i.e., feedback mechanism responsive to loss of commercial power] of the reception unit 112 in the base station power saving mode [i.e., to reduce/crop power usage of the base station] ... Specifically, the operation of the receiving unit 112 is stopped by stopping the power supply from the UPS 160 to the receiving unit 112 ... Therefore, by stopping the operation of the receiving unit 112, the power consumption of the radio base station 100 can be significantly reduced.  Fig. 2 and ¶ [0041, 0046]); 
an output control unit to operate the RF radio at a reduced power output (Katagiri: The control unit 140 [i.e., output control unit] controls the transmission unit 111 so as to transmit the power saving notification information indicating the transition to the base station power saving mode [also, in power saving mode, the corresponding reception unit 112 has been shut off (taught above)]. Fig. 2 and ¶ [0045]); and
a battery controller configured to reduce a draw on the backup battery  in response to an input power requirement of the RF radio being cropped (Katagiri: the control unit 140 [i.e., battery controller] controls to stop the operation of the reception unit 112 in the base station power saving mode.  Specifically, the operation of the receiving unit 112 is stopped by stopping the power supply from the UPS 160 [i.e., backup battery] to the receiving unit 112. Fig. 2 and ¶ [0046]).

Regarding claim 2, Katagiri discloses on the features with respect to claim 1 as outlined above.
Katagiri further teaches:  
wherein the element management system instructed by an automated workflow (Katagiri: FIG. 4 is a flowchart [i.e., automated workflow] showing the operation of the radio base station 100. Fig. 4 and ¶ [0055]) responsive to a detected loss of power Katagiri: In step S113, the control unit 140 determines whether or not a power failure has occurred. Fig. 4 and ¶ [0058]).

Regarding claim 3, Katagiri discloses on the features with respect to claim 2 as outlined above.
Katagiri further teaches:  
wherein the element management system instructed to change settings of components based on data communicated from a cell site (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]).

Regarding claim 4, Katagiri discloses on the features with respect to claim 3 as outlined above.
Katagiri further teaches:  
wherein the element management system instructed to change settings of components of multiple cell sites based on collective data communicated (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]) by multiple cell site servers (Katagiri: The exchange station 20 [i.e., element management system] manages a plurality of radio base stations 100 and relays information transmitted and received between the information distribution server 10 and the radio base station 100 [design concept can easily be replicated to multiple cell site servers by person skilled in the art]. Figs. 1, 2 and ¶ [0034]).

Regarding claim 5, Katagiri discloses on the features with respect to claim 4 as outlined above.
Katagiri further teaches:  
wherein the element management system monitors data of components on the cell site (Katagiri: In step S113, the control unit 140 determines whether a power failure has occurred. Specifically, the control unit 140 checks whether or not the normal power supply unit 150 is switched to the UPS 160, and determines that a power failure has occurred when the normal power supply unit 150 is switched to the UPS 160 [i.e., monitoring by logic]. Fig. 4 and ¶ [0058]).

Regarding claim 7, Katagiri teaches:
A computer program product tangibly embodied in a computer-readable storage device and comprising a set of instructions that when executed by a processor cause the processor to perform operations (Katagiri: The storage unit 130 is configured by using, for example, a memory, and stores various information used for controlling [i.e., instructions] the radio base station 100 and the like. The control unit 140 is configured by using, for example, a CPU, and controls various functions [i.e., operational mode] included in the wireless base station 100 [i.e., base station]. Fig. 1 and ¶ [0043]) in response to a power loss (Katagiri: a power failure occurs … the wireless communication unit 110 [i.e., radio controller] transmits the emergency alarm information. And control to shift to the base station power saving mode. Fig. 2 and ¶ [0045]), the operations comprising: 
Implementing, by an element management system, an operational mode of a radio receiver of a cell or base station (Katagiri: The exchange station 20 [i.e., element management system] manages a plurality of radio base stations 100 [i.e., cell or base station; and Per Fig. 2, radio base station 100 contains a radio communication unit 110 (i.e., radio receiver)].  Figs. 1, 2 and ¶ [0034, 0040]) by an automated workflow (Katagiri: FIG. 4 is a flowchart [i.e., automated workflow] showing the operation of the radio base station 100. Fig. 4 and ¶ [0055]) in response to collective data of a network (Katagiri: in step S111, the control unit 140 confirms whether or not the network communication unit 120 has received the emergency alarm information [i.e., collective data]. Fig. 4 and ¶ [0056]); 
activating the automated workflow in response to the collective data indicating the power loss to a network (Katagiri: In step S113, the control unit 140 determines whether or not a power failure [i.e., power interrupt or power loss] has occurred. Fig. 4 and ¶ [0058]), cell site, and base station to operate a radio receiver of the cell site with reduced input power (Katagiri: the control unit 140 controls to stop the operation of the reception unit 112 [i.e., radio receiver] in the base station [i.e., cell site base station] power saving mode [i.e., to reduce/crop power usage of the base station]. Fig. 2 and ¶ [0046]); 
communicating with the radio receiver and a server via a cell site router to exchange messages about requirements of components of the cell site based on current operating data of the cell site (Katagiri: The exchange station 20 [i.e., cell site router] manages a plurality of radio base stations 100 and relays information [i.e., messages] transmitted and received between the information distribution server 10 [i.e., server] and the radio base station 100 [i.e., radio receiver]. Figs. 1, 2 and ¶ [0034]); 
reducing output power of the radio receiver by changing settings of cell site components to reduce a maximum radio receiver load (Katagiri: When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., changing settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]) while taking into account data indicative of component loads in an operating cell site (Katagiri: a power failure occurs due to the occurrence of a disaster. However, the follow-up information can be distributed more reliably [i.e., component loads]. In addition, by shifting to the base station power saving mode in response to an actual power failure, it is possible to prevent the shift to the base station power saving mode if the emergency alert information is a false alarm. Fig. 2 and ¶ [0037]); and
reducing an amount of power drawn from at least one backup power supply activated in response to the power loss (Katagiri: the operation of the receiving unit 112 is stopped by stopping the power supply from the UPS 160 [i.e., backup power supply] to the receiving unit 112. Fig. 2 and ¶ [0046]) to extend an operation time of the backup power supply and the radio receiver (Katagiri: the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power [i.e., backup power supply]. Figs. 1, 2 and ¶ [0037]).

Regarding claim 8, Katagiri discloses on the features with respect to claim 7 as outlined above.
Katagiri further teaches:  
wherein the operations further comprise instructing, by the automated workflow (Katagiri: FIG. 4 is a flowchart [i.e., automated workflow] showing the operation of the radio base station 100. Fig. 4 and ¶ [0055]) the element management system in response to a detected loss of power (Katagiri: In step S113, the control unit 140 determines whether or not a power failure has occurred. Fig. 4 and ¶ [0058]).

Regarding claim 9, Katagiri discloses on the features with respect to claim 8 as outlined above.
Katagiri further teaches:  
wherein the operations further comprise changing, by the element management system, the settings of the cell site components based on data communicated from a cell site (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]).

Regarding claim 10, Katagiri discloses on the features with respect to claim 9 as outlined above.
Katagiri further teaches:  
wherein the operations further comprise changing, by the element management system, settings of components of multiple cell sites based on the collective data communicated (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]) by multiple cell site servers (Katagiri: The exchange station 20 [i.e., element management system] manages a plurality of radio base stations 100 and relays information transmitted and received between the information distribution server 10 and the radio base station 100 [design concept can easily be replicated to multiple cell site servers by person skilled in the art]. Figs. 1, 2 and ¶ [0034]).

Regarding claim 11, Katagiri discloses on the features with respect to claim 10 as outlined above.
Katagiri further teaches:  
wherein the operations further comprise monitoring by the element management system by logic for data of components of the cell site (Katagiri: In step S113, the control unit 140 determines whether a power failure has occurred. Specifically, the control unit 140 checks whether or not the normal power supply unit 150 is switched to the UPS 160, and determines that a power failure has occurred when the normal power supply unit 150 is switched to the UPS 160 [i.e., monitoring by logic]. Fig. 4 and ¶ [0058]).

Regarding claim 13, Katagiri teaches:
A method executed by a network power management system having a processor, memory, and input/output interfaces, wherein the processor is configured to execute instructions stored in the memory (Katagiri: The storage unit 130 is configured by using, for example, a memory, and stores various information used for controlling [i.e., instructions] the radio base station 100 and the like. The control unit 140 is configured by using, for example, a CPU, and controls various functions included in the wireless base station 100. Fig. 1 and ¶ [0043]) to extend backup battery life (Katagiri: the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power [i.e., backup battery]. Figs. 1, 2 and ¶ [0037]), the method comprising: 
an element management system for implementing an operational mode of a radio receiver of a cell or base station by an automated workflow (Katagiri: FIG. 4 is a flowchart [i.e., automated workflow] showing the operation of the radio base station 100 [i.e., cell or base station] ... the radio base station 100 includes a radio communication unit 110 [i.e., radio receiver].  Figs. 2, 4 and ¶ [0055, 0040]) in response to collective data of a network (Katagiri: in step S111, the control unit 140 confirms whether or not the network communication unit 120 has received the emergency alarm information [i.e., collective data]. Fig. 4 and ¶ [0056]); 
activating the automated workflow in response to the collective data indicating a power loss to a network (Katagiri: In step S113, the control unit 140 determines whether or not a power failure [i.e., power interrupt or power loss] has occurred. Fig. 4 and ¶ [0058]), cell site, and base station to operate a radio receiver of the cell site with reduced input power (Katagiri: the control unit 140 controls to stop the operation of the reception unit 112 [i.e., radio receiver] in the base station [i.e., cell site base station] power saving mode [i.e., to reduce/crop power usage of the base station]. Fig. 2 and ¶ [0046]); 
communicating with the radio receiver and a server via a cell site router to exchange messages about requirements of components of the cell site based on current operating data of the cell site (Katagiri: The exchange station 20 [i.e., cell site router] manages a plurality of radio base stations 100 and relays information [i.e., messages] transmitted and received between the information distribution server 10 [i.e., server] and the radio base station 100 [i.e., radio receiver]. Figs. 1, 2 and ¶ [0034]); 
reducing an output power of the radio receiver by changing settings of cell site components to reduce a maximum radio receiver load (Katagiri: When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., changing settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]) while taking into account data indicative of component loads in an operating cell site (Katagiri: a power failure occurs due to the occurrence of a disaster. However, the follow-up information can be distributed more reliably [i.e., component loads]. In addition, by shifting to the base station power saving mode in response to an actual power failure, it is possible to prevent the shift to the base station power saving mode if the emergency alert information is a false alarm. Fig. 2 and ¶ [0037]); and
reducing an amount of power drawn from a backup power supply activated in response to the power loss (Katagiri: the operation of the receiving unit 112 is stopped by stopping the power supply from the UPS 160 [i.e., backup power supply] to the receiving unit 112. Fig. 2 and ¶ [0046]) to extend an operation time of the backup power supply and the radio receiver (Katagiri: the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power [i.e., backup power supply]. Figs. 1, 2 and ¶ [0037]).

Regarding claim 14, Katagiri discloses on the features with respect to claim 13 as outlined above.
Katagiri further teaches:  
instructing, by the automated workflow (Katagiri: FIG. 4 is a flowchart [i.e., automated workflow] showing the operation of the radio base station 100. Fig. 4 and ¶ [0055]), the element management system in response to a detected loss of power (Katagiri: In step S113, the control unit 140 determines whether or not a power failure has occurred. Fig. 4 and ¶ [0058]).

Regarding claim 15, Katagiri discloses on the features with respect to claim 14 as outlined above.
Katagiri further teaches:  
changing, by the element management system, the settings of the cell site components based on data communicated from a cell site (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]).

Regarding claim 16, Katagiri discloses on the features with respect to claim 15 as outlined above.
Katagiri further teaches:  
changing, by the element management system, settings of components of multiple cell sites based on the collective data communicated (Katagiri: the radio base station 100 receives emergency alert information from the information distribution server 10 [i.e., cell site server] ... When a power failure occurs in a predetermined time after receiving or transmitting emergency alert information … the radio base station 100 saves power to the base station to reduce its power consumption. Enter mode [i.e., settings]. As a result, the radio base station 100 can extend the operable time by the UPS, and can reduce the possibility of using up the UPS power. Figs. 1, 2 and ¶ [0037]) by multiple cell site servers (Katagiri: The exchange station 20 [i.e., element management system] manages a plurality of radio base stations 100 and relays information transmitted and received between the information distribution server 10 and the radio base station 100 [design concept can easily be replicated to multiple cell site servers by person skilled in the art]. Figs. 1, 2 and ¶ [0034]).

Regarding claim 17, Katagiri discloses on the features with respect to claim 16 as outlined above.
Katagiri further teaches:  
monitoring by the element management system by logic for data of components of the cell site (Katagiri: In step S113, the control unit 140 determines whether a power failure has occurred. Specifically, the control unit 140 checks whether or not the normal power supply unit 150 is switched to the UPS 160, and determines that a power failure has occurred when the normal power supply unit 150 is switched to the UPS 160 [i.e., monitoring by logic]. Fig. 4 and ¶ [0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri in view of Fischer (US Patent Application Publication, 20130231156, hereinafter, “Fischer”).
Regarding claim 6, Katagiri discloses on the features with respect to claim 5 as outlined above.
Katagiri does not explicitly teach:
wherein the element management system configured to crop input power to individual cell sites based on a scheduled operation to reduce effects of node degradations to users. 
However, in the same field of endeavor, Fischer teaches:
wherein the element management system configured to crop input power to individual cell sites based on a scheduled operation (Fischer: a configuration signal is employed to set or establish an applicable rotation policy or schedule that specifies a set of preferences, policies, schedules, procedures, and other information regarding how the power controller 710 should perform the process 900. Figs. 7, 9 and ¶ [0099]) to reduce effects of node degradations to users (Fischer: Within the cell site 200, the base station 312 may determine the power source availability. However, in other cell sites, the Node-B 314 and/or other elements may determine the power source availability status … At decision block 530, the system controller 320 or the OMC 330 determines if a first condition is met. Table 2, below, includes some example of possible conditions. Figs. 3, 5, Table 2 and ¶ [0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katagiri to include the features as taught by Fischer above in order to conserve power in a communications system. (Fischer, ¶ [0065]).

Regarding claim 12, Katagiri discloses on the features with respect to claim 11 as outlined above.
Katagiri does not explicitly teach:
wherein the operations further comprise cropping,  by the element management system, input power to individual cell sites based on a scheduled operation to reduce effects of node degradations to users. 
However, in the same field of endeavor, Fischer teaches:
wherein the operations further comprise cropping,  by the element management system, input power to individual cell sites based on a scheduled operation (Fischer: a configuration signal is employed to set or establish an applicable rotation policy or schedule that specifies a set of preferences, policies, schedules, procedures, and other information regarding how the power controller 710 should perform the process 900. Figs. 7, 9 and ¶ [0099]) to reduce effects of node degradations to users (Fischer: Within the cell site 200, the base station 312 may determine the power source availability. However, in other cell sites, the Node-B 314 and/or other elements may determine the power source availability status … At decision block 530, the system controller 320 or the OMC 330 determines if a first condition is met. Table 2, below, includes some example of possible conditions. Figs. 3, 5, Table 2 and ¶ [0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katagiri to include the features as taught by Fischer above in order to conserve power in a communications system. (Fischer, ¶ [0065]).

Regarding claim 18, Katagiri discloses on the features with respect to claim 17 as outlined above.
Katagiri does not explicitly teach:
cropping, by the element management system, an input power to individual cell sites based on a scheduled operation to reduce effects of node degradations to users. 
However, in the same field of endeavor, Fischer teaches:
cropping, by the element management system, an input power to individual cell sites based on a scheduled operation (Fischer: a configuration signal is employed to set or establish an applicable rotation policy or schedule that specifies a set of preferences, policies, schedules, procedures, and other information regarding how the power controller 710 should perform the process 900. Figs. 7, 9 and ¶ [0099]) to reduce effects of node degradations to users (Fischer: Within the cell site 200, the base station 312 may determine the power source availability. However, in other cell sites, the Node-B 314 and/or other elements may determine the power source availability status … At decision block 530, the system controller 320 or the OMC 330 determines if a first condition is met. Table 2, below, includes some example of possible conditions. Figs. 3, 5, Table 2 and ¶ [0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katagiri to include the features as taught by Fischer above in order to conserve power in a communications system. (Fischer, ¶ [0065]).

Regarding claim 19, Katagiri-Fischer discloses on the features with respect to claim 18 as outlined above.
Katagiri further teaches:
configuring the element management system to comprise a master base station for communicating (Katagiri: The radio base station 100 [i.e., master base station] can broadcast and transmit each of the emergency warning information and the follow-up information from the information distribution server 10 by the broadcast channel. Fig. 1 and ¶ [0035]) with each base station to regulate the input power in response to the power loss to the network (Katagiri: The exchange station 20 manages a plurality of radio base stations 100. Fig. 1 and ¶ [0034]).

Regarding claim 20, Katagiri discloses on the features with respect to claim 19 as outlined above.
Katagiri does not explicitly teach:
configuring the network management system to comprise a central power management system receiving the collective data from the network for monitoring each cell site for power outages. 
However, in the same field of endeavor, Fischer teaches:
configuring the network management system to comprise a central power management system receiving the collective data from the network for monitoring each cell site for power outages (Fischer: Within the cell site 200, the base station 312 may determine the power source availability. However, in other cell sites, the Node-B 314 and/or other elements may determine the power source availability status … At decision block 530, the system controller 320 or the OMC 330 [i.e., central power management system] determines if a first condition is met. Table 2, below, includes some example of possible conditions. Figs. 3, 5, Table 2 and ¶ [0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Katagiri to include the features as taught by Fischer above in order to conserve power in a communications system. (Fischer, ¶ [0065]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408)918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416